UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended March 31, 2012 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 00-24723 STAKOOL, INC. (Name of small business issuer in its charter) Nevada 88-0393257 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 8640 Philips Highway, Suite 5, Jacksonville, FL32256 (Address of principal executive offices) (904) 425-1209 (Issuer’s Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to filed such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [x] (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS) Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes [] No [] (APPLICABLE ONLY TO CORPORATE REGISTRANTS) State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of March 31, 2012, the Company had 87,549,167shares of common stock issued and outstanding.As of the date of this filing, the Company had 97,264,167 shares of common stock issued and outstanding. FORM 10-Q – STAKOOL, INC. INDEX Part I. Financial Statements Page Item 1. Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Stockholders’ Equity F-4 - F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-7 Item 2. Management’s Discussion and Analysis of Financial Condition and Result of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4T. Controls and Procedures 5 Part II – Other Information Item 1. Legal Proceedings 6 Item 1A. Risk Factors 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 7 Item 4. Submission of Matters to a Vote of Security Holders 7 Item 5. Other Information 7 Item 6. Exhibits 7 Signatures 7 Exhibit Index 8 ITEM 1. FINANCIAL STATEMENTS STAKOOL, INC. FINANCIAL STATEMENTS MARCH 31, 2012 Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 (Audited) F-2 Consolidated Statements of Operations for the Three and Twelve Months Ended March 31, 2012 (Unaudited) and March 31, 2011 (Unaudited) F-3 Consolidated Statement of Stockholders’ Equity as of March 31, 2012 (Unaudited) F-4 – F-5 Consolidated Statements of Cash Flows for the Three and Twelve Months Ended March 31, 2012 (Unaudited) and March 31, 2011 (Unaudited) F - 6 Notes to Consolidated Financial Statements F-7 – F-13 F-1 STAKOOL, INC. CONSOLIDATED BALANCE SHEETS AS OF MARCH 31, 2, 2011 March 31, 2012 (Unaudited) December 31, (Audited) ASSETS Current Assets Cash and equivalents $ $ Accounts receivable, net Inventories Total Current Assets Property and equipment, net Other Assets Deposit TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accounts payable $ $ Accrued interest Due for acquisition Note Payable 0 Note payable Convertible notes payable 0 Note payable – related party Total Liabilities Stockholders’ Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, 10,000,000 shares issued and outstanding Common stock, $.001 par value, 4,000,000,000 shares authorized, ending 3/31/1267,833,767 (2011 – 43,311,767) Additional paid-in capital Treasury stock Deficit accumulated during the development stage ) ) Total Stockholders’ Equity ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ See accompanying notes to consolidated financial statements. F-2 STAKOOL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED MARCH 31, 2 Period ended March 31 REVENUES $ $ COST OF GOODS SOLD GROSS MARGIN OPERATING EXPENSES Professional fees Consulting fees Consulting – stock-based compensation 0 Advertising and promotion Payroll expense 0 Depreciation 0 Auto expense Insurance Meals and entertainment Postage and delivery Rent Telephone, internet and utilities Travel Bank charges Printing and reproduction Investor and public relations Graphic design Office supplies General and administrative expenses TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ( 63,034 ) OTHER EXPENSES Interest expense 0 LOSS BEFORE PROVISION FOR INCOME TAXES ) ( 63,034
